Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 4 and 21-24, the full scope of the claims encompasses estimation of an angle of arrival based solely on a magnitude and a phase value of a signal received at two beams.  The claims lacks any description of the relationship between the obtained measurements and the magnitude/phase values.  It could represent the measurement of a signal amplitude and phase at each antenna element based on the scope of the claim.  However, the specification does not describe such an embodiment.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  However, an embodiment which simply measures a magnitude/phase for each antenna element and subsequently determine the angle of arrival is not sufficiently enabled by the specification.  It appears that there are essential steps that are missing from the claims in order to correspond to the scope of the subject matter as set forth in the specification.
Regarding claim 22, the claim limitation sets forth the determination of the magnitude and phase value as determined from the magnitude and phase value of a “ratio of complex channel estimates.”  However, the full scope of the claim is insufficiently enabled since the only information that is present in the claims are obtained measurements received either sequentially or simultaneously in two receive beams.  The specification does not support determining a ratio of complex channel estimates based solely on the obtained measurements.  As specified in the disclosure, it is essential, that in order to estimate a complex channel for each of the beams, to perform a correlation operation for each received radio signal with a known transmitted beam reference.  However, there is nothing in the claim that supports such essential subject matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 21, the language “determining a magnitude and phase value” is indefinite since the metes and bounds of such are undefined in the claim.  It is unclear what the “magnitude value” and the “phase value” correspond to; does this represent the received magnitude and phase of each received signal or does this represent a magnitude value and a phase value of some operation (e.g. a ratio) or does this represent something else?  
Claim 22 is indefinite since the language “a ratio of complex channel estimates” lacks clarity.  It is unclear what the metes and bounds of such encompasses.  It is unclear what they refer to or where they come from on the basis of the claim language. The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).  While the specification may aid in understanding the claimed subject matter, it cannot be used to import limitations thereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 13-15, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sokolova (“Tracking Antenna System for the nCube Project Ground Station”).
Sokolova discloses the well-known and conventional technique of monopulse which by definition in the field concerns the angular location of a source by comparison of signals received simultaneously in two or more antenna patterns (Section 2.1).  It is taught that monopulse processing conventionally involves at least two beam patterns described by phasor d and a sum s, along with a complex ratio that has a magnitude equal to the ratio of the magnitudes of two voltages generated by the respective beam patterns and a phase equal to their relative phase (Section 2.4).  The complex ratio represents a discriminator. The beams are formed by an analog beamformer, e.g. passive microwave devices known as hybrids or hybrid junctions (Section 3.1). As the difference and sum beams overlap in a given angular sector, it is inherent “at most one of the beam patterns has a gain below a threshold” particular since neither the sector nor the threshold are defined.  The complex ratio, exemplified in (eq 2.4.2), comprises a magnitude value and a phase value.  The output of the monopulse processor can be used open-loop, in combination with the known direction of the beam axis, to determine target angle; alternatively, the output can be fed back in closed loop to control the direction of the beam so as to keep the axis pointed as closely as possible toward the target (Section 3.2).  As taught above, the difference beam and the sum beam represent  the two receive beams associated with a given angular sector, created by analog beamforming (hybrids) and the representative signals received in each represent the obtained measurements (e.g. eq. 2.4.1).  The ratio of the difference and sum signals (e.g. eq 2.4.2) represents the claimed discriminator function wherein the discriminator function has a magnitude value and a phase value. The function that represents both the magnitude and the phase represents a function that has a one-to-one function of the angle of arrival; as described by the specification “(a) one-to-one complex discriminator function could be determined based on the two complex beam patterns, where the discriminator function uniquely maps a complex amplitude of the discriminator function to an angle of arrival α within the given angular sector 150.
Claims 1, 3, 4, 6, 7, 13-15, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bredow (EP0023606). 
Bredow discloses the claimed subject matter including first and second DF antennas (1, 2) which are angularly offset (i.e. different beam patterns) but overlap; thus inherently, one or neither of the beams has a gain below some threshold in the angular sector covered by the beams, e.g. see FIG. 2.  Bredow further discloses that each antenna obtains measurements E1 and E2.  Additionally, antennas 13 and 14 are associated with each of the first and second antennas so that the measurements are used to define a ratio of the first and second DF antennas, which can be used to determine the target angle as a function of a discriminator curve in a one-to-one manner, see FIG. 5.  In light of the fact that the system uses directional couplers, it represents an analog beamformer using phase shift and amplitude control.
Claims 1, 3, 4, 6, 7, 13-15, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Crain (3,860,929).
Crain discloses a monopulse direction finding receiver/processor system including an antenna array 10 for forming a monopulse pair of patterns.  A monopulse processing circuit 22 forms two receive beams including a sum pattern (Σ) and difference pattern (Δ) using analog beamforming (hybrid ring).  Complex sum and difference returns are coupled to a phase/amplitude receiver 26 (FIG. 6) for producing the azimuth monopulse function magnitude │Δ/Σ │ on line 28 and the azimuth monopulse function phase                                 
                                    ∠
                                
                            Δ/Σ on line 30.  FIGs. 8 and 9 show the use of the ratio, i.e. a discriminator function, to provide a unique definition of the azimuth and elevation angles over the coverage region.
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alexander JR (6,812,889).
Alexander JR (6,812,889) disclose a method for determining a direction of arrival in a wireless communication system including transceiver device, e.g. 28, having a first antenna for generating a first beam, e.g. 34, and a second antenna for generating a second beam, e.g. 36, configured to receive an RF signal from a remote communication device, e.g. 22, a ray selector 114 that obtains measurements of the received radio signal, e.g. ri1-ri8, a difference calculator configured to determine an amplitude difference and a phase difference between said first and second rays, and an angle estimator configured to calculate a plurality of directions of arrival values based on the phase difference and select one of the plurality of directions based on the amplitude difference. FIGs. 9 and 10 exemplify the DOA computer/difference calculator and disclose determining respective magnitude values and phase values of each channel.  Furthermore, a ratio of the magnitude values and phase values of the respective channel estimates are determined, see FIG. 10 and its explanation.  FIG. 11 exemplifies the use of the determined magnitude and phase values to estimate the angle of arrival.  The mapping of a magnitude value to an angle is inherent in the definition of antenna beam in the design of the system.  The antenna array of which each antenna is operating is directed to an antenna array wherein the antenna patterns are directionally different and since respective adjacent beams overlap and are capable of receiving the signal each beam pattern has a gain above a threshold within the sector. 
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Menegozzi et al (6,061,022).
Menegozzi et al (6,061,022) disclose a method for determining azimuth/elevation direction including a first 1 antenna having a first receive beam (5:48) and a second 2 antenna having a second receive beam (5:48) each of which is differently directed, i.e. squinted, detecting .
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hippelainen (5,053,784).
Hippelainen (5,053,784) discloses a method for measuring the direction of an object including a first antenna beam formed by antenna 5, a second different antenna beam formed by a second antenna 6, receiving a signal from the object in the first and second beams 12, determining a magnitude value 18, determining a phase value 17, and determining angle of arrival in angle-computing processor 61 based on the magnitude and phase values. As a ratio is simply a comparison of two values, a difference represents such in its broadest reasonable interpretation. The method is characterized by the exact value of azimuth angle being determined by means of phase difference measurement, at least two sensor types of definitely different beam patterns being used in the elevation coordinate measurement, the ratio of the field strength .
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schaefer (4,170,774).
Schaefer (4,170,774) discloses a method for determining an angle of arrival including a first antenna 10 having a first beam, a second antenna 12 having a second beam wherein a radio signal is received using the first and second antennas and wherein the beams are different since they are slightly tilted, obtaining measurements of the received signal via mixer 36/38 and amplifier 40/41, determining a magnitude value 32, determining a phase value at the output of 46, and determining an angle of arrival based on the magnitude value and the phase value at the output of 88. FIG. 1 exemplifies the use of the magnitude value associated with curve 26 and the phase value associated with curve 24 to determine an angle of arrival. As a ratio is simply a comparison of two values, a difference represents such in its broadest reasonable interpretation. The mapping of a magnitude value to an angle is inherent in the definition of antenna beam in the design of the system.  As specifically shown in FIG. 1, if the angular sector is defined by +/- 30 degrees and a threshold is set at -10db, the claim limitation regarding “at most one of the beam patterns has a gain below a threshold.”As such, as best understood, knowledge of the designed beam pattern would appear to meet the scope of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Sokolova (“Tracking Antenna System for the nCube Project Ground Station”), Bredow (EP0023606) or Crain (3,860,929).  
Each of Sokolova (“Tracking Antenna System for the nCube Project Ground Station”), Bredow (EP0023606) or Crain (3,860,929) teach  the subject matter substantially as claimed but do not specify the use of sequentially received signals as opposed to simultaneously received signals.  However, it would have been obvious to one having ordinary skill in the art to switch the measurements in order to reduce the number of channels required for processing such that the measurements could be multiplexed onto a common processing channel to perform the desired operations.  Such processing would not change the operational steps.  Additionally, the use of an OFDM signal represents a conventional signal used in communications and does not represent any novel or patentable subject matter.

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive. 
The applicant’s argument with respect to claim 22 is not persuasive.  The citations of documents that merely mention the language “complex channel estimates” are insufficient to 
The arguments with respect to claim 23 are persuasive and overcome the rejection.
Regarding the prior art, the applicant argues that the prior art fails to show obtaining measurements “in two receive beams.”  Specifically with respect to Alexander, Jr., Menegozzi, Schafer and Hall, the applicant alleges that the prior art is absent in the disclosures since the word “beam” is and furthermore even if the prior art disclose two receive beams, they do not disclose that the beams are created by analog beamforming in an antenna array, that the beams have different patterns and that at any angle within a sector, at most one of the beam patterns has a gain below a threshold.  Applicant fails to show how or why the prior art fails to teach such and the argument simply represents the applicant’s opinion and are absent any evidence to support such.  Thus, the arguments are not persuasive and appear contrary to the disclosures of the prior art.
Regarding Hippelainen, the applicant alleges that the antennas do not have different patterns and at any angle within a sector at most one of the beams has a gain below a threshold. Applicant fails to show how or why the prior art fails to teach such and the argument simply represents the applicant’s opinion and are absent any evidence to support such.  Moreover, the arguments are contradictory to that which is disclosed by the document.  Thus, the arguments are not persuasive.
The applicant has failed to show how the claimed subject matter differentiates over conventional monopulse beamformers.  In light of a new search, the previously indicated allowability of claims is hereby withdrawn in view of the evidence of the new prior art citations.
PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birleson (3,969,726) substantially discloses the claimed subject matter.
Kederer discloses a conventional monopulse processing antenna system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646